[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE        June 13, 1991
DATE OF APPLICATION     June 13, 1991
DATE APPLICATION FILED  July 13, 1991
DATE OF DECISION        April 28, 1992
Application for review of sentence imposed by the Superior Court, Judicial District of Stamford/Norwalk, at Norwalk. Docket No. CR89-0043551S. CT Page 5976
Gary White, Esq.,      Defense Counsel for Petitioner
        Phillip D'Ramo, Esq.  Assistant state's Attorney for the State of Connecticut
BY THE DIVISION
The petitioner was convicted by a jury of Possession of Narcotics with Intent to Sell as a non-drug dependent person in violation of Conn. Gen. Stat., 21a-278b. He received a sentence of twenty years execution suspended after nineteen years and five years probation.
The record shows that the petitioner was stopped on a routine motor vehicle matter in Westport, Conn. Once the officer approached the car, the petitioner took off on a high speed chase on I-95. He then lost control of the car and flipped over onto an embankment off I-95 in Fairfield, Conn. When approached by a trooper, the petitioner took off on two separate occasions to be eventually bitten on the leg and shoulder by a state police attack dog until he was finally subdued. Once under arrest, the police found 119 vials of crack cocaine and two loaded 9 mm. ammo clips on the petitioner and the matching 9 mm. semi-automatic pistol under the passenger seat of his car.
At the hearing the petitioner's counsel sought a reduction of sentence to ten years. Counsel claimed that the present sentence was unnecessarily harsh in that the petitioner was an educated man with a family. Although he had the vials of crack cocaine there was no evidence of sale nor actual violence towards the police. Counsel felt the court expressed a harsh attitude that colored its judgment when sentencing.
The petitioner addressed he panel asking for a reduction of his sentence.
The attorney for the State pointed out that the petitioner was a vicious man. Not only did he have crack cocaine packaged for sale, he was in possession of a loaded weapon. He noted that the petitioner had no regard for his two female passengers who were hurt as a result of the high speed chase. Counsel also claimed that he overheard the petitioner threaten his own public defender and asked this panel to increase the petitioner's CT Page 5977 sentence to twenty years.
The court in its remarks found the petitioner to be a "vicious man," that has a history of carrying weapons. He found the petitioner's activities to be reckless and that his testimony during the trial to be a "proposterous fairy tale."
In reviewing the sentence in accordance with P.B. 942, this division finds that the sentence imposed was neither inappropriate nor disproportionate. In light of the petitioner's past criminal record, the nature of the previous offenses and the necessity of protecting the public interest, the sentence is affirmed.
Norko
Klaczak
Purtill
Norko, J., Klaczak, J. and Purtill, J. participated in this decision.